863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.U.S. ECOLOGY, INC., Plaintiff-Appellee,v.COMMONWEALTH OF KENTUCKY, et al., Defendants-Appellants.
No. 88-6097.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendants appeal the August 25, 1988 order granting the plaintiff's motion for expedited discovery in this action seeking damages incurred in connection with a waste disposal site owned by the defendants.  Although the plaintiff has failed to raise the appealability of this order, this Court must consider the issue of its own jurisdiction whenever reason for inquiry exists.   Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 740 (1976);  see also Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (per curiam) (holding that this Court may raise the issue sua sponte at any point in the proceedings).


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction to hear appeals from all final decisions of the district courts.  It is well established that discovery orders are not final appealable orders.   See United States v. James T. Barnes & Co., 758 F.2d 146 (6th Cir.1985) (order);  Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.1985), cert. dismissed, 473 U.S. 925 (1985).  Accordingly,


3
It is ORDERED that this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.